DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4 and 6-10 are cancelled. A complete action on the merits of pending claims 5 and 11-27 appears herein.

Response to Arguments
Applicant’s arguments with respect to claims 5 and 11-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 13 recite the limitations “one or more irrigation chambers” in the last line of the claims. It is unclear whether the limitations “one or more irrigation chambers” in claims 11 and 13 respectively refer to the same irrigation chamber recited in claim 21, or a different irrigation chamber. For the purpose of examination, the limitations “one or more irrigation chambers” in claims 11 and 13 respectively is interpreted as the same irrigation chamber recited in claim 21. Claim 14 is rejected due to its dependency on claim 13.
Claim 12 recites the limitation “an irrigation chamber” in the last line of the claim. It is unclear whether the limitation “an irrigation chamber” in claim 12 refers to the same irrigation chamber recited in claim 21, or a different irrigation chamber. For the purpose of examination, the limitation “an irrigation chamber” in claim 12 is interpreted as the same irrigation chamber recited in claim 21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13, 19-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of SALAHIEH et al. (hereinafter “Salahieh”) (US 2012/0071870 A1).
Regarding claim 21, Kassab teaches
An electrophysiology catheter, (Fig. 6) comprising: 
an elongated catheter shaft; (Fig. 6, Char. 39: catheter)
a distal assembly defining a longitudinal axis, (Fig. 6: Char. 30, 19, and the parts labelled “distal member”, “post”, and “proximal member” in attached “Annotated_Kassab_Fig_6” below) having: 
a support member having a distal member with a distal circumferential surface with a radius RD, (Attached “Annotated_Kassab_Fig_6” below: the part labelled “distal member”) a proximal member with a proximal circumferential surface with a radius RP, (Attached “Annotated_Kassab_Fig_6” below: the part labelled “proximal member”) and a post extending between the distal member and the proximal member, (Attached “Annotated_Kassab_Fig_6” below: the part labelled “post”) the post with a radius R that is less than each of the radius RD and the radius RP, (Attached “Annotated_Kassab_Fig_6” below: The radius of the part labelled “post” is less than each of the radius of the distal circumferential surface of the part labelled “distal member” and the radius of the proximal circumferential surface of the part labelled “proximal member.”) and

Annotated_Kassab_Fig_6

    PNG
    media_image1.png
    534
    590
    media_image1.png
    Greyscale

wherein the post includes a sidewall (The walls of the part labelled “post” in “Annotated_Kassab_Fig_6” above) defining a fluid channel within the post, (the central lumen within the part labelled “post” in “Annotated_Kassab_Fig_6” above) and the sidewall has one or more irrigation apertures in communication with the fluid channel. (Fig. 6, Char. 35: infusion port; Page 11, Par. [0110]: fluid is injected through the infusion port.
Kassab further teaches the post extends centrally and longitudinally through an inflatable balloon. (Attached “Annotated_Kassab_Fig_6” above: the part labelled “post” extends centrally and longitudinally through angioplasty balloon (30))

Salahieh, in a similar field of endeavor, teaches a flex circuit (Fig. 18P-R, Char. 89: flex circuit) having a generally rectangular portion configured in a generally cylindrical form that extends along a longitudinal axis, (Fig. 18P-R: Branches (87) have a generally rectangular shape individually, that when taken together with the other branches (87) form a generally cylindrical shape around and extending along a longitudinal axis of expandable membrane (34)) the flex circuit including a distal edge portion (Fig. 18P-R: the distal most portions of branches (87) of flex circuit (89)) and a proximal edge portion; (Fig. 18P-R: the proximal most portions of branches (87) of flex circuit (89)) wherein a post extends centrally and longitudinally through the cylindrical form; (Fig. 18P-R, Char. 134: inner shaft) wherein the flex circuit generally surrounds the post circumferentially (Fig. 18P-R: flex circuit (89) generally surrounds inner shaft (134) circumferentially)

In the combination of Kassab/Salahieh, as discussed above, the distal circumferential surface of the distal member would support the distal edge portion of the flex circuit (89) and the distal portion of membrane (34), and the proximal circumferential surface of the proximal member would support the proximal edge portion of the flex circuit (89) and the proximal portion of membrane (34), similar to how the distal and proximal members support the distal and proximal portions of angioplasty balloon (30) as shown in Kassab. (Fig. 6) The space within membrane (34) of Salahieh would be considered an irrigation chamber, and infusion port (35) of Kassab would be in communication with irrigation chamber. 
Regarding claims 11-13, the combination of Kassab/Salahieh, as applied to claim 21 above, teaches a gap space between the flex circuit and the post provides one or more irrigation chambers in the distal assembly. (The space within membrane (34) of Salahieh is an irrigation chamber between the flex circuit (89) of Salahieh and the post of Kassab – it is implicit that this feature be present in the Kassab/Salahieh combination based on the rejection to claim 21 above.)
Regarding claim 19, the combination of Kassab/Salahieh, as applied to claim 21 above, teaches a cap distal of the support member. (Kassab: Fig. 6, Char. 19: distal end)
Regarding claim 20, the combination of Kassab/Salahieh, as applied to claim 21 above, teaches a tip electrode distal of the support member. (Kassab: Fig. 6, Char. 25-28: electrodes)
Regarding claims 25 and 27, the combination of Kassab/Salahieh, as applied to claim 21 above, teaches the flex circuit includes a trace, wherein the trace includes an electrode. (Salahieh: Fig. 18P-R; Pages 6-7, Par. [0123]: Electrodes (6) contact a conductive trace (16) of flex circuit (89) – it is implicit that this feature be present in the Kassab/Salahieh combination based on the rejection to claim 21 above.)
Regarding claims 26, the combination of Kassab/Salahieh, as applied to claim 21 above, does not explicitly teach the trace includes a thermocouple.
		Salahieh further teaches connecting a thermocouple to a trace of a flex circuit. (Page 10, Par. [0142]: a temperature sensor (90) including a thermocouple can be bonded to a conductive trace (16) and mounted directly on a flex circuit (89))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 21 above, to further incorporate the teachings of Salahieh, and configure the trace to include a thermocouple. Doing so would allow for 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of Salahieh (US 2012/0071870 A1), as applied to claim 21 above, and further in view of Stone et al. (hereinafter “Stone”) (US 2008/0188912 A1) .
Regarding claim 5, the combination of Kassab/Salahieh, as applied to claim 21 above, teaches the flex circuit includes a substrate (Salahieh: Abstract: the flexible circuit comprises at least one base substrate layer – it is implicit that this feature be present in the Kassab/Salahieh combination based on the rejection to claim 21 above.)
The combination of Kassab/Salahieh does not explicitly teach the substrate has one or more irrigation apertures.
Stone, in a similar field of endeavor, teaches forming holes in electrodes, a flexible circuit and/or a balloon to eliminate the sticking of electrodes to tissue by perfusing a fluid on or near the electrodes. (Page 6, Par. [0069])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 21 above, to include the teachings of Stone, and configure the membrane (34) and the substrate of the flex circuit (89) of Salahieh to include holes configured to perfuse a fluid on or near the electrodes (6). Doing so would minimize the sticking of electrodes to tissue, and regulating the impedance of the load, as discussed in Stone. (Page 6, Par. [0069]).
Claims 14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of Salahieh (US 2012/0071870 A1), as applied to claims 13 and 21 respectively above, and further in view of LALONDE et al. (hereinafter “Lalonde”) (US 2013/0197499 A1).
Regarding claim 14, the combination of Kassab/Salahieh, as applied to claim 13 above, does not explicitly teach the post includes a raised band extending circumferentially around the post such that the raised band divides the irrigation chamber into a distal chamber and a proximal chamber.
Lalonde, in a similar field of endeavor, teaches a treatment device (Fig. 1A, Char. 12: device) comprising a post (Fig. 1A, Char. 38: shaft) housed within an irrigation chamber (Fig. 1A: Cooling chamber (40), within balloon (30)) and a raised band extending circumferentially around the post (Fig. 1A, Char. 46: fluid dispersion element) such that the raised band divides the irrigation chamber into a distal chamber and a proximal chamber. (Fig. 1A; Pages 2-3, Par. [0030]: Fluid dispersion element (46) divides the cooling chamber (40) into a distal first portion (48) and a proximal second portion (50))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 13 above, to incorporate the teachings of Lalonde, and include a fluid dispersion element within membrane (34) of Salahieh, such that the fluid dispersion element extends circumferentially around the post such that the fluid dispersion element divides the irrigation chamber into a distal chamber and a proximal 
Regarding claims 22-24, the combination of Kassab/Salahieh, as applied to claim 21 above, does not explicitly teach the post includes a raised band, the raised band extending circumferentially around the post in a radial direction, wherein the raised band includes an irrigation aperture.
Lalonde, in a similar field of endeavor, teaches a treatment device (Fig. 1A, Char. 12: device) comprising a post (Fig. 1A, Char. 38: shaft) housed within an irrigation chamber (Fig. 1A: Cooling chamber (40), within balloon (30)) and a raised band extending circumferentially around the post in a radial direction, (Fig. 1A, Char. 46: fluid dispersion element) wherein the raised band includes an irrigation aperture. (Fig. 1A, Char. 54: apertures)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 13 above, to incorporate the teachings of Lalonde, and include a fluid dispersion element within membrane (34) of Salahieh, such that the fluid dispersion element extends circumferentially around the post in a radial direction, wherein the fluid dispersion element includes an irrigation aperture. Doing so would allow for a the flow of fluid used to inflate membrane (34) to be directed and controlled, as discussed in Lalonde. (Pages 2-3, Par. [0030])
In this combination, the fluid dispersion element would naturally be disposed between the distal member and the proximal member of the support member, as the .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of Salahieh (US 2012/0071870 A1), as applied to claim 21 above, and further in view of Avitall (US 5,687,723).
Regarding claims 15-17, the combination of Kassab/Salahieh, as applied to claim 21 above, teaches an fluid channel disposed within and extending the length of the elongated catheter shaft and post (Kassab: The lumen within catheter (39) and the lumen within the part labelled “post” in attached “Annotated_Kassab_Fig_6” below) to supply irrigation fluid to the distal assembly. (Kassab: Page 11, Par. [0110]: infusion ports (35) can be configured for infusion of fluid; the fluid channel would have to extend from infusion ports (35) through elongated shaft (39) to a fluid source)
Annotated_Kassab_Fig_6

    PNG
    media_image1.png
    534
    590
    media_image1.png
    Greyscale



Avitall, in a similar field of endeavor, teaches a flow director (Fig. 20, Char. 302 and 304) comprising a tubing (Fig. 20, Char. 302: inner tubing) within a lumen, (Fig. 20: the lumen of member (304)) and configured to move longitudinally relative to the lumen in order to control the flow of irrigation fluid by aligning or misaligning irrigation apertures (Fig. 20, Char. 310: pores) in the tubing and lumen. (Col. 12, Lines 28-35)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 21 above, to incorporate the teachings of Avitall, and include the inner tubing (302) of Avitall within the lumen of the part labelled “post” in attached “Annotated_Kassab_Fig_6” above, such that the flow of irrigation fluid can be controlled by moving the inner tubing (302) longitudinally within the lumen of the part labelled “post” in attached “Annotated_Kassab_Fig_6” above, to align or misalign the pores of the inner tubing (302) of Avitall with the infusion ports (35) of Kassab. Doing so would allow for a user to control the supply of irrigation fluid to the distal assembly.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of Salahieh (US 2012/0071870 A1), in view of Avitall (US 5,687,723), as applied to claim 16 above, and further in view of Govari (US 2015/0272665 A1)
Regarding claim 18, the combination of Kassab/Salahieh/Avitall, as applied to claim 16 above, teaches infusion ports located both within an inflatable structure, and at a distal end outside of the inflatable structure. (Kassab: Fig. 6: infusion ports (35) are located within angioplasty balloon (30), which would be membrane (34) in the Kassab/Salahieh/Avitall combination based on the rejection to claim 21 above, and at distal end (19) outside of angioplasty balloon (30))
The combination of Kassab/Salahieh/Avitall, as applied to claim 16 above, does not explicitly teach a second flow director having rotational movement in the lumen of the tubing of the flow director.
Govari, in a similar field of endeavor, teaches an irrigated medical device comprising an inlet tube, (Fig. 3A-C, Char. 72: inlet tube) at least a first and second outlet tube, (Fig. 3A-C, Char. 64A-B) and a flow director (Fig. 3A-C, Char. 82: Ball) having rotational movement a lumen. (Fig. 3A-C, Char. 80: sealed chamber)
Govari further teaches that the ball is configured to move between at least a first position in which the first outlet tube is blocked, a second position in which the second (Page 1, Par. [0005])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh/Avitall, as applied to claim 16 above, to incorporate the teachings of Govari, and configure the inner lumen (302) of Avitall to include at least two outlet tubes, and a second flow director having rotational movement and configured to control the output of irrigation fluid between the at least two outlet tubes by moving between at least a first position in which the first outlet tube is blocked, a second position in which the second outlet tube is blocked, and a thirst position in which neither of the outlet tubes are blocked. In this combination, at least a first outlet tube extends to the infusion port within the membrane (34) of Salahieh, and at least a second outlet tube extends to the infusion port disposed at the distal end (19) of Kassab, outside of the membrane (34). Doing so would allow for greater control over which portions of the catheter/treatment area are supplied with irrigation fluid, allowing a user to supply fluid to just the inside of membrane (34) or to supply fluid to tissue outside of membrane (34). In this combination, the second flow director is disposed in the lumen of the tubing of the first flow director.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794